Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 6 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the phrase “on the associated one”. It is unclear what applicant means by “associated one”.
Claim 9 recites the phrase “at least some of the following elements”. This phrase is considered indefinite because the quantity of the word “some” is unknown.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3-8, 12 and 14 are rejected under 35 U.S.C. 103 as being unpateantable over Carner (US 2014/0131523 A1).
Re claim 1:
Carner discloses a rudder bar for an aircraft, said rudder bar comprising: 
at least first and second pedals (Fig 2 – foot pedals 66) and a set of functionalities (Para 36 describes the main set of functionalities as defined in the specification as “all the functions inherent in a rudder bar” ; and 
a main module (24) comprising at least said first and second pedals (66) and said set of functionalities, said main module being one-piece (According to Fig 2, base plate/main module 24 is one-piece which is defined in the specification as “a single or unitary block (i.e. that corresponds to a single object”) and detachable (Para 12 and as seen in Fig 6, the base plate 24 is detachable from the pedals and other parts by various fasteners interconnecting the components to the base plate. Detachable is defined in the specification as “a part can be removed, withdrawn, but also put back in place”), 
wherein the main module comprises (24), for integrating the set of functionalities, a central module (32) comprising a base module (38) and an electronic module (Fig 6 -28), the electronic module (28). Carner fails to disclose in the specification the electronic module (28) being 28) attached with fasteners.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Carner to make the electronic module detachably mounted on the base module for the purpose of facilitating repair.
Re claim 3:
The rudder bar as claimed in claim 2, wherein the base module (38) comprises at least one first access hatch (Fig 2 – slot 42 is an access hatch).
Re claim 4:
The rudder bar as claimed in claim 1, wherein the electronic module (28) comprises at least one second access hatch (Fig 24 as marked below in red is a second access hatch).

    PNG
    media_image1.png
    613
    764
    media_image1.png
    Greyscale

Re claim 5:
Carner discloses the rudder bar as claimed in claim 1, wherein the main module (Fig 2 - 40) further comprises first and second pedal modules (pedal assemblies 44 and 46), each of said first and second pedal modules comprising one of the first and second pedals (Fig 2 as seen), and each of said first and second pedal modules being mounted on an associated lateral face of the base module (Fig 2 as seen – each pedal is mounted on a lateral face of base module 38). Carner fails to teach said first and second pedal modules being detachably mounted on first and second sides of a base module. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Carner to make each pedal detachably mounted from the base module for the purpose of facilitating repair.
Re claim 6:
The rudder bar as claimed in claim 5, wherein the base module (38) comprises, on each of the lateral faces, guide rails (central guide structure 162) configured to engage with recirculating ball bearing packs, fixed on the associated one of the first and second pedal modules (Fig 21 and Para 64 – “The central guide structure 162 is also fixed connected at its lower portion 176 to a ball spine nut 178 carried by the rudder control shaft 122”. The rudder control shaft is associated to both pedals. The ball spine nut 178 is considered to comprise recirculating ball bearing packs.).
Re claim 7:
38) comprises the at least one first access hatch on at least one of the lateral faces of said base module (Fig 2 – slot 42 is on one of the lateral face).
Re claim 8:
The rudder bar as claimed in claim 1, further comprising a pedal feel and compensation unit (Para 44 – “springs to provide the feel for the pilot as he or she pushes against the foot pedal 66”), integrated into a central module (32) of said main module (40).
Re claim 12:
The rudder bar as claimed in claim 1, further comprising at least one curved support frame (Fig 2 – shows rounded corners of the frame) configured to be integrated into a floor of the aircraft (Para 36), and wherein said main module (24) is configured to be able to be moved and positioned on the curved support frame using a movement unit (Para 39).
Re claim 14:
An aircraft comprising a rudder bar (Para 35 – “a brake and rudder control system for use with an aircraft”) according to claim 1.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Carner (US 2014/0131523 A1), in view of Zimmer (US 2017/0369154 A1).
Re claim 9:
Carner discloses the rudder bar as claimed in claim 8, wherein the pedal feel and compensation unit comprises at least some of the following elements: a compensation motor (drive motor 174), rudder bar shaft position sensors (LVDT 84), feel springs (Para 44 – “the LVDT 84 may use redundant springs to provide the feel for the pilot”). Carner fails to teach a clutch solenoid, a shaft clutch, and compensation shaft position sensors. Zimmer teaches a shaft clutch (414), a motor (Para 17), and sensors responsive to implementation and execution of control algorithms (Para 20).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Carner to comprise at least some of the following elements: a clutch solenoid, a shaft clutch, a compensation motor, rudder bar shaft position sensors, compensation shaft position sensors, feel springs as disclosed by Zimmer in order to allow more control of the rudder bar pedals and provide pilot feedback.
Claim(s) 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Carner (US 2014/0131523 A1), in view of Huynh (US 2017/0217567 A1).
Re claim 10:
Carner discloses the rudder bar as claimed in claim 1 with a central module and main module Carner fails to teach wherein a central module and said main module comprises at least one component mounted by a dedicated locking/unlocking system. Huynh teaches a lockout assembly for first and second rudder pedals of an aircraft (Para 13 and Figs. 4-5)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Carner to comprise at least one component mounted by a dedicated locking/unlocking system as disclosed by Huynh in order to lock the pedals when not in use, such as during maintenance.
Re claim 11:
Carner discloses the rudder bar as claimed in claim 10. Carner fails to teach a locking/unlocking system comprising a housing with a single access opening, a guide shaft, and a closure device. Fig 2 - rudder pedal housing 106) configured to receive the at least one component, said housing comprising a single access opening (corresponding slot 114) and a guide shaft arranged at an end opposite the access opening (Fig 5 – guide shaft 212); and a closure device (padlock 222) mounted in an articulated manner and configured to at least partially close said access opening and to lock the at least one component installed in the housing (Para 30 and Fig 5 - closure device 222 is somewhat articulated about the arm 219 and it blocks the opening partially).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Carner to comprise at least one component mounted by a dedicated locking/unlocking system as disclosed by Huynh in order to lock the pedals when not in use, such as during maintenance.
Claim(s) 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Carner (US 2014/0131523 A1), in view of Petrou (WO 2016/191071).
Re claim 2:
Carner discloses the rudder bar as claimed in claim 1, wherein, in a mounted position, the electronic module (28) is rigidly connected to the base module via rear attachment elements (Fig 21 – shows fasteners as rear attachment elements). Carner fails to teach front centering elements connected to the base module. Petrou teaches in Fig 5 rear attachment elements (108) and holes through the front of 48 as front centering elements.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Carner to put bolts in the holes through the front of part 48 in Fig 5 as disclosed by Huynh for the purpose of facilitating repair and maintenance.
Re claim 13:
Carner discloses the rudder bar as claimed in claim 12. Carner fails to teach the movement unit comprises a guide system comprising two guide rails mounted on the support frame and engaging with rollers rotationally mounted under the main module. Petrou teaches a movement unit comprising two guide rails (42 and 44) mounted on the support frame and engaging with rollers rotationally mounted under the main module (Para 37 and Fig 8).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Carner to comprise a movement unit that comprises a guide system comprising two guide rails mounted on the support frame and engaging with rollers rotationally mounted under the main module as disclosed by Petrou in order to make each pedal slideable in two linear directions and provide a larger space envelope for pedal movement and improve the overall ergonomics of pedal actuation.
Conclusion
Prior art made of record and not replied upon is considered pertinent to applicant’s disclosure. The references noted on the attached PTO 892 teach rudder bar pedal assemblies.
Prior art 2020/0055588 A1 discloses a solenoid driven clutch.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOR BASHASH whose telephone number is (571)272-5367.  The examiner can normally be reached on Monday-Friday 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NOR ALAA BASHASH/Examiner, Art Unit 3642                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647